         Case 2:19-cr-00008-NR Document 2497 Filed 10/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              ) 2:19-cr-8
                      v.                      )
                                              )
NOAH LANDFRIED, et al.,
                                              )
                                              )
                 Defendant.                   )



              Hearing Type: Telephonic Status Conference

                                 Date: 10/29/20

                               Before: Judge J. Nicholas Ranjan




 Counsel for Plaintiff              Craig Haller
 Counsel for Defendant              see attached
 Court Reporter                     K. Earley
 Law Clerk                          JA
 Start time                         11:10
 End time                           12:22
                              SUMMARY OF PROCEEDINGS:


Telephonic Status Conference held to discuss the current status of the case.

Telephonic Status Conference set for 3/8/2020 at 10:00 a.m. Order to follow.
